OPINION — AG — **** NORTHEAST COUNTIES OF OKLAHOMA ECONOMIC DEVELOPMENT ASSOCIATION **** THE AGREEMENT BETWEEN THE OKLAHOMA COUNTIES KNOWN AS THE " NORTHEAST COUNTIES OF OKLAHOMA ECONOMIC DEVELOPMENT ASSOCIATION " CONTAINS SUFFICIENT LANGUAGE IN ITS PURPOSE CLAUSE TO ALLOW THIS ASSOCIATION TO DO ADEQUATE COMPREHENSIVE LONG RANGE REGIONAL PLANNING WITHIN THE REGION COMPOSED OF THE SIGNATORY COUNTIES PROVIDING EACH OF THE SIGNATORY COUNTIES HAS PROVIDED BY RESOLUTION FOR THE ESTABLISHMENT OF A COUNTY WIDE ECONOMIC DEVELOPMENT PROGRAM. CITE: 19 O.S. 1969 Supp. 1101-1104 [19-1101] — [19-1104], (W. J. MONROE) ** SEE: OPINION NO. 70-297 (1970) **